PER CURIAM.
In this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Annette Frederickson challenges the trial court’s judgment and sentence for violating the terms of her probation for fourteen separate worthless check charges under Section 832.05(4)(a), Florida Statutes. We affirm on all issues raised since there is no apparent prejudice to the appellant.
However, in light of the obvious conflict which exists between the terms of the oral and written sentences, we note that several scrivener’s errors are apparent in the written sentences. Therefore, we hold that the trial court’s oral pronouncement of sentence, in which the appellant was sentenced to five consecutive five-year sentences, with nine sentences to run concurrently to sentence 89-966, is the proper sentence of record. We remand to the trial court to enter an amended written sentence conforming to the oral pronouncement.
AFFIRMED.
SHIVERS and WOLF, JJ., and CAWTHON, Senior Judge, concur.